          Case 1:20-cv-02479-LGS Document 52 Filed 04/30/21 Page 1 of 1
                                                                                              Scott C. Ilgenfritz
                                                                                                     Truist Place
                                                                            401 EAST JACKSON STREET, SUITE 3100
                                                                                         TAMPA, FLORIDA 33602
                                                                                     TELEPHONE: (813) 225-2500
                                                                                       Facsimile: (813) 223-7118




                                                                          Email: scotti@jpfirm.com
                                                                          FILE NO.   69839.146945
                                        April 30, 2021


VIA ELECTRONIC FILING

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:   Dos Bowies, LP, et al. v. Michael Ackerman, et al.
               Case No. 1:20cv02479

Dear Judge Shofield:

        This firm represents defendant, Dr. Quan Tran, in the above-referenced case. In its
March 30, 2021, order, the Court directed that counsel for Dr. Tran file by April 30, 2021, a
status letter informing the Court of the status of Dr. Tran's bankruptcy proceeding. [Dkt. 51]
This letter constitutes the status letter contemplated by the Court's March 30, 2021 order.

       Dr. Tran filed a chapter 7 petition with the United States Bankruptcy Court for the
Middle District of Florida, Tampa Division, on July 29, 2020. The undersigned is counsel of
record for Dr. Tran in the bankruptcy case. The chapter 7 bankruptcy case remains open and
pending and the automatic stay remains in full force and effect.


                                                   Sincerely,

                                                   JOHNSON, POPE, BOKOR,
                                                   RUPPEL & BURNS, LLP




                                                   Michael C. Markham for
                                                   Scott C. Ilgenfritz
SCI/dh
